internal_revenue_service department of the treasury washington dc index no number release date person to contact telephone number refer reply to cc dom p si -- plr-115721-99 date date legend taxpayer city state cdc cdc cdc cdc cdc cdc cdc cdc cdc holding corp bank c d e f dear plr-115721-99 this letter responds to your letter dated date and subsequent submission dated date on behalf of taxpayer requesting a ruling that none of the low-income_housing tax_credits derived through various partnership interests and reported on the consolidated tax returns of taxpayer and its subsidiaries will be subject_to recapture under sec_42 of the internal_revenue_code as a result of a proposed corporate restructuring described in the below facts the internal_revenue_service district_office that will have examination jurisdiction over the taxpayer and its subsidiaries is located in city the relevant facts as represented in these submissions are set forth below facts taxpayer is a multi-bank holding_company organized under the laws of state and registered under the bank_holding_company act of its principal assets are the shares of stock of its subsidiaries through banking and non-banking subsidiaries taxpayer provides a diverse range of banking and non-banking financial services and products primarily through the full service banking centers in c states and the district of columbia taxpayer and its subsidiaries’ annual_accounting_period is the calendar_year they utilize the accrual_method of accounting for maintaining their accounting books and filing their consolidated federal_income_tax returns one component of taxpayer’s diverse banking and non-banking activities relevant to this ruling_request is taxpayer’s investment in and promotion of affordable housing in the communities it serves taxpayer currently has d direct or indirect for-profit subsidiaries operating as community development corporations and or involved in various housing and other community-based activities including -two subsidiaries directly owned by taxpayer - cdc and - cdc -three subsidiaries owned by holding corp a subsidiary of taxpayer - cdc - cdc and - cdc - four subsidiaries owned by bank a owned subsidiary of holding corp plr-115721-99 - cdc - cdc - cdc and - cdc cdc sec_1 through are non-bank subsidiaries and as such they are subject_to the regulatory authority of the federal reserve board cdcs through are bank subsidiaries and as such are subject_to the regulatory authority of the comptroller of the currency in addition to certain other authorized activities that are not relevant to this ruling_request cdc sec_1 through collectively the cdcs provide equity_capital to developers of affordable housing projects eligible for low-income_housing tax_credits under sec_42 the majority of the cdc’s equity_capital investments in qualifying sec_42 projects are made through intermediate investment entities or funds formed as partnerships or limited_liability companies treated as partnerships for federal_income_tax purposes which in turn invest in operating partnerships or limited_liability companies treated as partnerships for federal_income_tax purposes that develop own and operate low- income housing tax_credit projects these intermediate investment entities or funds typically have fewer than partners in addition certain investments are made by the cdcs directly to operating entities formed as partnerships or limited_liability companies treated as partnerships for federal_income_tax purposes each of which operating entities has fewer than partners or members the cdcs direct or indirect investments in partnerships or limited_liability companies treated as partnerships for federal_income_tax purposes which own and operate affordable housing projects eligible for low-income hosing tax_credits under sec_42 are hereinafter referred to individually as the partnership_interest and collectively as the partnership interests the cdcs hold in excess of e partnership interests which are direct investments in an operating partnership and in excess of f indirect investments in operating partnerships through intermediate investment entities the cdc’s were formed by taxpayer’s predecessor entities to manage bank and non-bank community development activities and related investments as a result of the bank and bank_holding_company mergers that ultimately formed taxpayer there is no longer a need for the current structure of multiple bank and multiple non-bank subsidiaries involved in the aforementioned activities to stay competitive in the world market taxpayer must increase its efficiency and reduce its costs accordingly for administrative convenience and in an effort to reduce operating costs taxpayer desires to consolidate its sec_42 activities into two entities a non-bank cdc subject_to federal reserve board regulations and a bank cdc subject_to regulation by the comptroller of the currency plr-115721-99 currently taxpayer files consolidated_returns which among other subsidiaries include the bank holding corp and the cdcs as directly or indirectly owned subsidiaries the corporate restructuring described herein will have no substantive effect on the federal_income_tax filing obligations or liability of the affiliated_group_of_corporations consisting of taxpayer bank holding corp the cdcs and the other direct and indirect subsidiaries of taxpayer a proposed corporate restructuring taxpayer proposes to rearrange its corporate structure in the following manner taxpayer will transfer all the outstanding capital stock of cdc sec_1 and to holding corp in a transaction qualifying under sec_351 of the code holding corp will then cause its wholly-owned subsidiaries cdc sec_1 through to be merged into cdc in simultaneous transactions intended to qualify for federal_income_tax purposes as tax-free reorganizations described in sec_368 excluding for this purpose sec_368 thereby creating a single non-bank cdc bank will cause its wholly-owned subsidiaries cdcs and to be merged into cdc in simultaneous transactions intended to qualify for federal_income_tax purposes as tax-free reorganizations described in sec_368 excluding for this purpose sec_368 thereby creating a single bank cdc b taxpayer representations in connection with the proposed corporate restructuring taxpayer specifically represents on behalf of itself bank holding corp and the cdcs that taxpayer is a registered bank_holding_company taxpayer is the parent of an affiliated_group_of_corporations that includes among numerous other entities holding corp bank and the cdcs the foregoing affiliated_group files a consolidated federal_income_tax return and the transfers contemplated in the proposed corporate restructuring paragraph a above will all be made within the same affiliated_group during the same consolidated_return_year further neither taxpayer nor any of its subsidiaries identified in the ruling_request have a present intention to dispose_of any interest in a building qualifying for sec_42 credits during the 15-year compliance_period in sec_42 through disposition of any of the applicable subsidiaries in a manner such that the plr-115721-99 applicable subsidiary or its assets would be transferred outside of the affiliated_group holding corp is a wholly owned subsidiary of taxpayer which acts as a bank_holding_company bank is a wholly owned subsidiary of holding corp which is engaged in the commercial banking business cdc sec_1 and are wholly owned subsidiaries of taxpayer which directly or indirectly provide equity_capital to developers of affordable housing projects eligible for sec_42 credits cdc sec_3 and are wholly owned subsidiaries of holding corp which directly or indirectly provide equity_capital to developers of affordable housing projects eligible for sec_42 credits cdcs through are wholly owned subsidiaries of bank which directly or indirectly provide equity_capital to developers of affordable housing projects eligible for sec_42 credits within the past years the cdcs have acquired partnership interests except for the reorganization contemplated in paragraph a above taxpayer holding corp bank and the cdcs have no present intention of disposing of their i interests in cdc sec_1 through during the compliance_period under sec_42 or ii partnerships in which cdc sec_1 through hold an ownership_interest that hold sec_42 buildings during the compliance_period under sec_42 cdc intends to hold the partnership interests for the same purposes that cdc sec_1 through are currently holding them cdc intends to hold the partnership interests for the same purposes that cdcs and are currently holding them the basis of the partnership interests in the hands of i cdc will be determined in whole or in part by reference to the basis of such partnership interests in the hands of cdc sec_1 through and ii cdc will be determined in whole or in part by reference to the basis of such partnership interests in the hands of cdcs and taxpayer holding corp bank and the cdcs are not entities described in sec_593 plr-115721-99 with respect to the transfers contemplated in paragraph a above and assuming that cdc sec_1 through hold sec_38 property i the conditions set forth in regulation sec_1_47-3 will be met and ii the exception for early dispositions of sec_38 property set forth in regulation sec_1_1502-3 will be met the transfers contemplated in paragraph a above will cause a technical_termination of some or all of the partnerships that cdc sec_1 and currently have an ownership_interest in with respect to the transfers contemplated in paragraph a above any sec_38 property that is subject_to recapture due to its being held by a partnership that will terminate under sec_708 as a result of the contemplated transfers will satisfy the requirements of regulation sec_1_47-3 ruling requested taxpayer requests the service to rule that none of the low-income_housing tax_credits derived through the partnership interests and reported on the consolidated tax_return of taxpayer and its subsidiaries will be subject_to recapture under sec_42 as a result of a proposed corporate restructuring described in the above facts law and analysis sec_38 provides for a general_business_credit against tax that includes the amount of the current_year_business_credit sec_38 provides that the amount of the current_year_business_credit includes the low-income_housing_credit determined under sec_42 sec_42 provides that for purposes of sec_38 the amount of the low- income housing_credit determined under sec_42 for any taxable_year in a 10-year credit_period shall be an amount equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year and ii plr-115721-99 percent of the qualified_basis of existing buildings and of new buildings that are federally_subsidized for the taxable_year sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period under sec_42 if at the close of any taxable_year in the compliance_period the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and sec_42 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b under sec_42 however no recapture will be imposed on a disposition of a low-income building or an interest therein if the taxpayer furnishes to the secretary a bond and it is reasonably expected that the building will continue to be operated as a qualified_low-income_building through the end of the compliance_period a taxpayer may satisfy the bond posting requirement of sec_42 by completing a portion of form_8693 low-income_housing_credit disposition bond and having it approved by the internal_revenue_service little guidance is available to illustrate when under sec_42 a reduction in qualified_basis of a building with respect to the taxpayer has occurred or when there has been a disposition that requires the taxpayer to post a bond to avoid recapture however analogous provisions concerning recapture of investment_credit itc property provide relevant guidance for determining recapture under sec_42 under sec_50 if during any taxable_year itc property is disposed of or otherwise ceases to be itc property with respect to the taxpayer before the close of the recapture_period the tax for such taxable_year shall be increased currently there are no regulations under sec_50 however for property placed_in_service before date former sec_47 and the regulations thereunder contained a similar itc recapture rule the regulations under former sec_47 which are still effective mirror the general recapture rule_of former sec_47 that a disposition or cessation of itc property before the close of the estimated_useful_life of the property that was taken into account in computing the taxpayer's qualified_investment will result in itc recapture however there are a number of exceptions to the general_rule concerning the recapture of itc property for example sec_1_47-6 of the income_tax regulations provides a de plr-115721-99 minimis rule that permits a partner to dispose_of up to percent of its proportionate interests in the general profits of a partnership or in a particular item of sec_38 property before itc recapture applies revrul_90_60 1990_2_cb_6 adopts a similar de_minimis_rule for purposes of sec_42 whereby no bond is required to avoid or defer recapture for a disposition by a partner of its interest in a low income building held through a partnership to which sec_42 does not apply until the partner has disposed of more than percent of its greatest total interest in the building held through the partnership also regulation sec_1_47-3 reflected now in part in sec_50 provides an exception to itc recapture in the case of a mere change in form of conducting a trade_or_business to qualify for the sec_1_47-3 exception the following requirements must be met the itc property must be retained as itc property in the same trade_or_business the transferor or in the case where the transferor is a partnership the partner of the itc property must retain a substantial interest in the trade_or_business substantially_all the assets whether or not itc property necessary to operate the trade_or_business must be transferred to the transferee to whom the itc property is transferred and the basis of the itc property in the hands of the transferee is determined in whole or in part by reference to the basis of the itc property in the hands of the transferor regulation sec_1_47-3 provides that a transferor is considered as having retained a substantial interest in a trade_or_business only if after the change in form the transferor’s retained_interest in the trade_or_business is substantial in relation to the total interest of all persons or is equal to or greater than the transferor’s interest prior to the change in form regulation sec_1_1502-3 provides generally that during a consolidated_return_year a transfer of sec_38 property which includes itc property from one member_of_an_affiliated_group to another member of the group during a consolidated_return_year is not treated as a disposition within the meaning of former sec_47 revrul_75_245 1975_1_cb_6 involves the sale of a corporate partner’s partnership_interest to a member of the corporate partner’s affiliated_group during a consolidated_return_year the revenue_ruling relies on regulation sec_1_1502-3 in finding an exception to the recapture provisions of former sec_47 the revenue_ruling concludes that sec_1_1502-3 was intended to prevent recapture for transfers plr-115721-99 of sec_38 property between members of an affiliated_group and that no recapture occurred under the circumstances sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 provides that for purposes of sec_708 a partnership shall be considered terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits revrul_87_110 1987_2_cb_159 provides that the transfer by a corporation of its interest in a partnership to another corporation in a transaction qualifying as a reorganization under sec_361 and sec_368 other than a reorganization under sec_368 is an exchange causing the termination of the partnership under sec_708 provided that the interest transferred represents a or greater interest in partnership profits and capital final regulations published in the federal_register on date fed reg t d amend previous regulations under sec_708 the final regulations provide in part that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of it assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the partnership liquidates by distributing interests in the new partnership to the purchaser and the remaining partners followed by the continuation of the business by the new partnership or its dissolution and winding up under sec_723 the new partnership takes a basis in the old partnership's property equal to the adjusted_basis such property had in the hands of the old partnership ie carryover_basis in the present case taxpayer as part of its overall corporate restructuring intends to transfer all the outstanding capital stock of cdc sec_1 and to holding corp qualifying as a tax-free_exchange under sec_351 this exchange will not affect the ownership of any assets held by cdc sec_1 and and is therefore not a disposition of any sec_42 property holding corp will then cause its wholly-owned subsidiaries cdc sec_1 through to be merged into cdc in simultaneous transactions intended to qualify for federal_income_tax purposes as tax-free reorganizations described in sec_368 other than reorganizations qualifying under sec_368 thereby creating a single non-bank cdc similarly bank will also cause its wholly-owned subsidiaries cdcs and to be merged into cdc in simultaneous transactions intended to qualify for federal_income_tax purposes as tax-free reorganizations described in sec_368 other than reorganizations qualifying under sec_368 thereby creating a single bank cdc as provided in revrul_87_110 a transaction qualifying as a reorganization under sec_361 and sec_368 other than a reorganization under sec_368 is an exchange causing the termination of a partnership under sec_708 provided that plr-115721-99 the interest transferred represents a or greater interest in partnership profits and capital taxpayer represents that the proposed reorganization will cause the technical_termination of some or all of the partnerships that cdc sec_1 and currently have an ownership_interest in some of these partnerships may be partnerships to which sec_42 applies this ruling does not apply to any partnerships to which sec_42 applies for a partnership to which sec_42 does not apply a sec_42 recapture_event can occur at the partnership level and also at the partner level a recapture_event can occur at the partnership level for example if a partnership disposes of a building upon which a sec_42 credit has been allowed recapture liability if any would be the responsibility of the partners in the partnership at the time of the disposition a recapture_event can apply at the partner level for example if a partner disposes of more than percent of its greatest total interest in any sec_42 buildings held through the partnership the proposed sec_368 reorganizations will result in transfers and dispositions for purposes of sec_42 of all the assets of cdc sec_1 through to cdc and of cdcs and to cdc these assets include ownership interests in sec_42 property held directly or indirectly through limited_partnerships because the entire_interest in sec_42 property is being transferred cdc sec_1 and may not avail themselves of the percent de miminis rule_of revrul_90_60 to avoid sec_42 recapture at the partner level however taxpayer represents that it currently files a consolidated_return which among other subsidiaries include the bank holding corp and the cdcs and that the transfers contemplated in the proposed corporate restructuring described in paragraph a above will all be made within the same affiliated_group during a consolidated_return_year taxpayer further represents that i neither taxpayer nor any of its subsidiaries identified in the ruling_request have a present intention to dispose_of any interest in a building qualifying for sec_42 credits during the 15-year compliance_period in sec_42 through a disposition of any of the applicable subsidiaries in a manner such that the applicable subsidiary or its assets would be transferred outside of the affiliated_group and ii assuming the assets of cdc sec_1 through include sec_38 property the exception for early dispositions of sec_38 property set forth in regulation sec_1_1502-3 would be met therefore based on the analogous recapture provision under former sec_47 and the analogous application of sec_1_1502-3 which is intended to prevent recapture of itcs for transfers of sec_38 property between members of an affiliated_group the proposed transfer of all the assets of cdc sec_1 through to cdc and of cdcs and to cdc will not be treated as a disposition of sec_42 property resulting in sec_42 recapture at the partner level as the acquiring corporations under the reorganization company and company have not disposed of any of their interests in sec_42 property and will not be subject_to sec_42 recapture at the partner level plr-115721-99 taxpayer has stated that the transfers contemplated in paragraph a above will cause the technical_termination of some or all of the partnerships that cdc sec_1 and currently have an ownership_interest in under regulation sec_1_708-1 each terminating partnership will be deemed to have contributed all their assets including any sec_42 property to a new partnership in return for an interest in the new partnership under the general_rule of sec_42 that any change_of_ownership eg transfer of a building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture each terminating partnership’s contribution is a disposition of the sec_42 property and a sec_42 recapture_event recapture liability if any will be the responsibility of those partners who are members of the terminating partnerships at the time of the disposition although the transfer of the interests in sec_42 property held directly or indirectly through limited_partnerships by cdc sec_1 and will cause the technical_termination of some or perhaps all of these terminating partnerships cdc sec_1 and will not be partners in these partnerships at the time these partnerships are deemed to contribute dispose_of their interests in the sec_42 property to the new partnerships therefore cdc sec_1 and will not be subject_to any potential sec_42 recapture at the partnership level resulting from the deemed contribution of sec_42 property by the terminating partnerships to the new partnerships as the acquiring corporations under the reorganizations cdc sec_5 and will be partners in the terminating partnerships at the time these partnerships contribute their assets including any sec_42 property to the new partnerships as stated above the partnership contributions are dispositions and therefore recapture events absent an exception sec_42 recapture liability will be the responsibility of those partners who are members of the terminating partnerships at the time of the disposition accordingly absent an exception cdc sec_5 and will be subject_to sec_42 recapture as a result of the deemed contribution disposition of sec_42 property by the terminating partnerships to the new partnerships taxpayer has represented that with respect to the transfers contemplated in paragraph a above and assuming that cdc sec_1 through hold sec_38 property any sec_38 property that is subject_to recapture due to its being held by a partnership that will terminate under sec_708 as a result of the contemplated transfers will satisfy the mere change in form requirements of regulation sec_1_47-3 assuming the requirements of sec_1_47-3 are met no recapture liability will result from the disposition of sec_38 property by the terminating partnerships and cdc sec_5 and who are partners in the terminating partnerships at the time of the dispositions will likewise not be subject_to itc recapture we believe that it appropriate in this case to analogize the sec_1_47-3 exception for itc recapture to the determination of recapture under sec_42 therefore based on the analogous application of sec_1_47-3 the deemed contribution of the sec_42 property to the new partnerships under sec_708 will not be treated as a disposition of sec_42 property resulting in the recapture of sec_42 credits by cdc sec_5 and plr-115721-99 accordingly based solely on the taxpayer’s representations of fact and relevant law as set forth above we conclude that none of the low-income_housing tax_credits derived through the partnership interests and reported on the consolidated tax_return of taxpayer and its subsidiaries will be subject_to recapture under sec_42 as a result of a proposed corporate restructuring described in the above facts we express no opinion on whether taxpayer or any other member of the affiliated_group that includes holding corp bank and the cdcs qualifies for the low- income housing_credit under sec_42 or whether any other requirement of sec_42 is met also no opinion is expressed or implied regarding the application of regulation sec_1_708-1 to a large_partnership to which sec_42 applies therefore this ruling does not extend to any partnership interests held by the cdcs in partnerships to which sec_42 applies in addition we express no opinion whether taxpayer’s specific representations concerning whether the conditions set forth in sec_1_47-3 for disposition of sec_38 property are met or whether the exception for early dispositions of sec_38 property set forth in sec_1_1502-3 are met further this ruling does not protect taxpayer or if applicable any member of the affiliated_group that includes holding corp bank and the cdcs from liability for the amount of any_tax credits claimed by cdc sec_5 and or the affiliated_group through cdc sec_5 and 8's interest in the new partnerships from a determination of recapture under sec_42 that may result from a subsequent disposition or other noncompliance event in accordance with the power_of_attorney filed with the ruling_request we are sending a copy of this letter_ruling to partnership's authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter woo senior technician reviewer branch office of assistant chief_counsel passthroughs and special industries enclosure copy
